Pecora, J.
This is an application by the Attorney-General to vacate the charter and annul the corporate existence of the American-Canadian Ambulance Corps, Inc., a membership corporation organized under the laws of this State on or about October 27,1941.
The ostensible purposes for which the corporation was formed are stated in its charter in impressive language. They are certainly commendable, including, as they do, the purchase and donation of ambulances and field kitchens to American and Canadian armed forces engaged in overseas service.
An investigation conducted by the Attorney-General reveals, among other things, that forty per.cent of the sums collected in the form of contributions and membership dues was used, not to effectuate the organization’s avowed aims, but for the payment of solicitors’ commissions.
Such operation of an enterprise of this nature constitutes a particularly contemptible form of war profiteering. It serves to divert money, given by a generous public for worthy objects, into the pockets of sordid exploiters of those patriotic impulses of our people which are so readily appealed to in these tragic war times. The scheme is a shabby subterfuge to enable its creators to realize profits, through the medium of a membership *22corporation, which under the provisions of section 2 of the Membership Corporations Law is required to be of a non-profit-making character. (Matter of Rockefeller, 177 App. Div. 786, 792.)
The motion of the Attorney-General is granted. Order signed.